101 Ga. App. 574 (1960)
114 S.E.2d 454
COTTON STATES MUTUAL INSURANCE COMPANY
v.
PINION.
38162.
Court of Appeals of Georgia.
Decided May 2, 1960.
Frank M. Gleason, Dunaway, Embry & Shelfer, John A. Dunaway, for plaintiff in error.
Cook & Palmour, A. Cecil Palmour, contra.
GARDNER, Presiding Judge.
F. E. Pinion brought a suit to recover on account of injuries inflicted by alleged negligent operation of a school bus. The Cotton States Mutual Insurance Company was the insurance carrier on behalf of the Walker County Board of Education. The insurance covered the operation of the motor vehicle which is involved in the record before us. The defendant filed general demurrers to the petition, which were overruled by the trial court, and it is to that judgment that the case is here for review.
The question here involved is the same question as was involved *575 on the exception to the overruling the general demurrer in Cotton States Mut. Ins. Co. v. Keefe, 100 Ga. App. 715 (112 S.E.2d 435). The Supreme Court reversed that case and held in effect that the provisions of an insurance policy such as are here involved and were there involved are binding and are enforceable provisions limiting the right to sue the insurance company. See Cotton States Mut. Ins. Company v. Keefe, 215 Ga. 830 (113 S.E.2d 774). Under the ruling in that case, the case at bar was subject to general demurrer and the trial court erred in overruling same. See also Cotton States Mut. Ins. Co. v. Dozier, ante.
Judgment reversed. Townsend and Carlisle, JJ., concur.